Citation Nr: 1741525	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-11 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for a right ankle scar.

3.  Entitlement to an initial rating in excess of 10 percent for gunshot wound to the right leg with residual edema.


REPRESENTATION

Veteran represented by:	Collin A. Douglas, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to March 1972.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, granted entitlement to service connection for PTSD and assigned a 30 percent rating, granted entitlement to service connection for gunshot wound residuals of the right leg and assigned a 10 percent rating, and continued a noncompensable rating for a right ankle scar.  

In April 2011, the Veteran expressed disagreement with the rating assigned for PTSD and the "gunshot wound decision."  Also in April 2011, the Veteran's representative specifically noted disagreement with the ratings assigned for PTSD and gunshot wound to the right leg with residual edema.  Thereafter, in January 2013, the RO issued an SOC that addressed only the issues of increased ratings for PTSD and a right ankle scar.  However, no SOC has been issued regarding the issue of an increased rating for gunshot wound residuals of the right leg.  Accordingly, the Board must remand this issue, rather than merely refer it.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

In May 2016, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge, a transcript of which has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issues on appeal.

As an initial matter, the record suggests that there may be relevant VA treatment records that have not been associated with the claims file.  In this regard, the only VA treatment records associated with the claims file are dated from March 2003 to August 2010.  However, in the January 2013 Statement of the Case pertaining to the issues on appeal, the RO indicated that it had reviewed VA treatment records dated through January 2013.  Additionally, the Veteran submitted several letters from his VA mental health providers showing that he continued to receive VA treatment through 2017.  

The Board is required to conduct a de novo review of the Veteran's claim which entails reviewing the same evidence considered by the RO.  In this case, it appears that there may be VA treatment records that are not associated with the claims file, but that were reviewed by the RO.  Upon remand, the AOJ should obtain all outstanding VA treatment records, including those indicated above from the Broward County VA Outpatient Clinic dated from August 2010 to January 2013 that were reviewed by the RO as indicated in the January 2013 Statement of the Case.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  Additionally, as the record indicates that the Veteran receives ongoing VA treatment, any current VA treatment records dated from January 2013 to the present should be obtained on remand.  

VA's duty to assist also includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The Board notes that the Veteran was last afforded a VA examination to assess the severity of his service-connected PSTD in July 2010, over seven years ago.  Since that time, VA treatment records show that the Veteran's PTSD may have increased in severity.  See, e.g., August 2014 VA Treatment Record (indicating that the Veteran required time off from work due to PTSD); April 2017 Correspondence (showing that the Veteran had been added to the Miami VA High Risk List).  Additionally, during the May 2016 Board hearing, the Veteran reported that his PTSD had increased in severity since he was last examined.

In light of the foregoing, a more contemporaneous examination is warranted in order to ensure that the record reflects the current severity of the Veteran's service-connected PTSD.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  

Regarding the issue of an increased rating for gunshot wound residuals of the right ankle, the record reflects that the Veteran timely filed a notice of disagreement (NOD) with the RO's August 2010 rating decision granting a 10 percent rating.  However, no subsequent action was taken in response to the Veteran's NOD, such as supplying the Veteran with a SOC.  Where a notice of disagreement has been timely filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the Board finds that a remand is necessary for the issuance of a SOC on the issue of an increased rating for gunshot wound residuals.

Accordingly, the case is REMANDED for the following action: 

1. Provide the Veteran and his representative with a statement of the case regarding the issue of entitlement to an increased rating for gunshot wound to the right leg with residual edema.  Advise them of the time period in which to perfect the appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

2. Obtain and associate with the Veteran's claims file all outstanding VA treatment records, particularly including records from the Broward Count VA Outpatient Clinic dated from August 2010 to January 2013 reviewed by the RO as indicated in the January 2013 Statement of the Case, as well as any other records dated from January 2013 to the present documenting treatment for the issues on appeal.  If no such records are located, that fact should be documented in the claims file.

3. After all available records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected PTSD.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

All signs, symptoms, and manifestations of the Veteran's PTSD should be noted.  The examiner should fully describe the effects of the Veteran's PTSD on his occupational and social functioning. 

4. Following the completion of the foregoing, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claims.  If the claims are denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




